DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,839,841 to Amplatz in view of WO 2012/131303 to Mulrooney (see US 2014/0288384 for paragraph references).	As to claim 1, Amplatz discloses a method of manufacturing a catheter for assisting recovery from dysphagia, the method comprising: providing a pre-formed storage container (sterile envelope packaging, 30) having one or more formations (groove(s) 28 in forming board, 26) for receiving at least part of a catheter; providing a catheter; inserting the catheter into the storage container such that at least part of the catheter is received and deformed by the one or more formations of the storage container (Figures 1 and 3; see also Figure 7); and exposing the storage container to pre-determined conditions of one or more of temperature, humidity, pressure, vacuum, gas or radiation for a pre-determined time, whereby upon completion of the application of those conditions, at least part of the catheter maintains its deformed shape when removed from the storage container (catheter is preformed into its desired shape by heating it above its free temperature and allowing it to cool when held in that shape (abstract). 	Amplatz fails to disclose comprising a feeding tube, a sleeve for receiving the feeding tube and being movable longitudinally relative to the feeding tube and a retaining formation having a first part and a second part connected by a living hinge, attached to the sleeve for fixing the position of the sleeve relative to the feeding tube, the second part being movable relative to the first part between an open position whereby the sleeve can be moved longitudinally relative to the feeding tube and a closed position, whereby the feeding tube is clamped between the first part and the second part to positionally fix the sleeve relative to the feeding tube.  	In analogous prior art, Mulrooney discloses a catheter for assisting recovery from dysphagia comprising: a feeding tube (26); a sleeve (38) for receiving the feeding tube and being movable longitudinally relative to the feeding tube; and a retaining formation (37) attached to the sleeve (38) for fixing the position of the sleeve relative to the feeding tube, wherein the retaining formation comprises a first part and a second part connected by a living hinge (Figure 8), the second part being movable relative to the first part between an open position whereby the sleeve can be moved longitudinally relative to the feeding tube and a closed position, whereby the feeding tube is clamped between the first part and the second part to positionally fix the sleeve relative to the feeding tube (Figure 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catheter forming device of Amplatz to perform the step of forming the catheter of Mulrooney in a particular shape for optimal delivery of the catheter to the human body. 
	Regarding claim 2, the modified method of Amplatz discloses the method of manufacturing wherein the at least a part of the catheter deformed by the one or more formations of the storage container is the feeding tube and/or the sleeve. In particular, it would be obvious for the preformed part of the catheter to be the feeding tube (Figures 1 and 3 and abstract). 	As to claim 3, Amplatz further discloses the method wherein deformation occurs by breaking polymer bonds of a material of the feed tube and/or sleeve (heat would inherently break polymer bonds, see Abstract). 	As to claim 4, Amplatz further discloses the method wherein when the feeding tube and/or sleeve are removed from exposure to one or more of said conditions, the polymer bonds of the material reform such that at least a part of the feeding tube and/or sleeve naturally take the profile of a packaging of the storage container (cooling while holding the catheter in the preformed shape allows the tube to naturally take the profile of a packaging of the storage container, Abstract and Figures 1 and 3).	As to claim 5, Amplatz further discloses the method wherein the storage container used to confer the shape to the catheter is a final packaging for the catheter (after the catheter has served its intended purpose it can be cleaned and returned to the same forming board for storage/sterilization: Column 3, lines 24-29).	As to claims 6-7, Amplatz further discloses the method wherein the predetermined conditions that facilitate deformation occur during a terminal sterilisation step of manufacturing; wherein the terminal sterilisation step comprises ethyl oxide sterilization (Column 4, line 64). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783